DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2022 has been entered.
 
Status of the claims
The amendment received on 31 August 2022 has been acknowledged and entered. Claim 1 is amended.  Thus, claims 1, 2 and 4-9 are pending.

Responses to Arguments 
The arguments filed 31 August 2022 has been entered. 
Applicant’s arguments filed May 31 August 2022 with respect to the rejection of claims 1-10 have been fully considered but they are not persuasive. 
Regarding claims 1 and 9, Applicant assets that “[A]pplicant notes that as one of ordinary skill in the art would understand, deformation refers to the change in size or shape of an object when force is applied to the object. See for example, https://www.merriam-webster.com/dictionary/deformation. More specifically as onePage 4 of 8 
Reply to Office Action of June 3, 2022of ordinary skill in the art would understand, plastic deformation refers to type of deformation which is not undone simply by removing the applied force. A normal washer when it forms part of an attachment of an object, may possibly undergo elastic (deformation, which is undone by removing the force, that is when the attachment is dismantled. Therefore, even interpreting "plastically deformable base plate" in its broadest reasonable interpretation, such an interpretation cannot include the plain washer disclosed by Micheron, since such a washer is not a plastically deformable base plate. Moreover, such an interpretation is not consistent with the use of the term in the specification and drawings of Micheron, and would clearly be beyond what a skilled person in the would understand (pages 4-5 of response).” Examiner respectfully disagrees.  
Kim discloses that the mass 31 forms a pressure deformation part 33 in which the upper part is fastened by plastic deformation to the fastening part 17 (see page 3, lines 36-37). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plastically deformable part such as is described in Kim into Micheron, in order to provide a sensor that is excellent in the tightening force of the internal parts to minimize the failure of the sensor (Kim, page 2, lines 22-23).
Further, Applicant assets that “it is clear that Piety fails to disclose an attachment screw attached to the support surface and extending from the support surface in a direction normal to the support surface, as required by independent claim 1 of this application (at page 5 of response).” Examiner respectfully disagrees. 
Piety discloses, in para. [0047], that a vibration sensor support configured to support the vibration sensor such that the driver portion has access to an attachment screw threaded through the vibration sensor, and coupled to the driver such that the vibration sensor support is rotatable around a longitudinal axis of the driver shaft and slidable along a longitudinal portion of the driver shaft. Piety further discloses, in para. [0072], that the vibration sensor 104 is able to rotate freely around the attachment screw 301. Also, the vibration sensor 104 has limited lateral and longitudinal movement relative to the attachment screw 301 which allows a multi-directional floating action to assist in the mounting of the vibration sensor 104 on the mounting pad 101.  
Further, Applicant asserts that “Levin clearly relates to very different technical area. As it becomes clear for example from the paragraph 002, and 031 it relates to detecting levels, for example a viscous medium or bulk material in a container. This is obtained by the vibration sensor having a membrane that can be excited to vibrate via a drive, by which a mechanical vibrator arranged on the membrane can be excited to vibrate. Depending on how much the mechanical vibrator is covered with a medium and on the density and viscosity of this medium, it oscillates at a characteristic frequency that can be detected by the vibration sensor and converted into a measurement signal indicating the amount of the medium in a container. Levin therefore does not disclose a vibration sensor. Levin cannot provide any such teaching which alone, or in combination with Piety and/or Micheron would render the claim 1 obvious (at page 8 of response).” Examiner respectfully disagrees.
Levin disclose, in page 4, lines 48-53, that upon excitation of the oscillatory assembly 100 at a frequency triggering a first mode of vibration for excitation longitudinal vibration within a medium surrounding the paddles 102, 121, the paddles 120, 121 respectively move in opposite directions, that is, away from each other swing. The vibration directions of this first vibration mode are in FIG. 1 with those with L and L indicated arrows indicated. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vibration sensor such as is described in Piety and the direction indicator such as described in Levin into Micheron, in order to allow the vibration sensor to be typically coupled to a mounting pad that has been previously fixed to the machine that is to be analyzed, and the operator, or user, mounts the vibration sensor to the mounting pad to begin the analysis (Piety, para. [0008]) and allow a better distinguishability of the respective vibration modes (Levin, page 3, line10).
Further, when combining reference to support an obviousness rejection, the Examiner is not required to incorporate all features of Kim, Piety, and Levin into Micheron. Rather, a person of ordinary skill in the art, upon reviewing Kim, Piety. and Levein, would be motivated to modify Micheron to incorporate feature of plastically deformable of Kim, vibration sensor of Piety, and direction indicator of Levin, since feature of plastic deformation, vibration sensor, and direction indicator provide the advantageous feature of a vibration detection instrument assembly comprising a vibration detection instrument.  See MPEP 2145 III, which notes that “the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art."

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Micheron et al. (FR 2528235, hereinafter referred to as “Micheron”) in view of Piety et al. (US 2014/0117059 A1, hereinafter referred to as “Piety”) further in view of Kim  (KR101242820 B1, hereinafter referred to as “Kim”) further in view of Levin (EP 3236221 A1, hereinafter referred to as “Levin”).
Regarding claim 1, Micheron teaches a vibration detection instrument assembly comprising: 
a vibration detection instrument (41, 42) having a body part, which includes a support surface (33, 36) and an attachment screw (34, 37) attached to the support surface and extending from the support surface in a direction normal to the support surface (13), the attachment screw configured to enable the vibration detection instrument (41, 42) to be assemblable to a device to be monitored; and 
a 
Micheron does not specifically teach that the base part arranged at least partly against the support surface of the body part is plastically deformable and the vibration detection instrument comprising a vibration sensor configured to detect vibration at least in a direction deviating from a longitudinal axis of the attachment screw.

    PNG
    media_image1.png
    312
    467
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Support)][AltContent: arrow][AltContent: textbox (Longitudinal
axis)]










Annotated Figure I (based on Fig. 3 in the teaching of Micheron)




    PNG
    media_image3.png
    454
    469
    media_image3.png
    Greyscale
[AltContent: textbox (Transmit voltage generated
By the piezoelectric effect)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Deformable/Incompressible
 material)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Threaded rod)][AltContent: arrow][AltContent: textbox (Threaded rod)]









Annotated Figure II (based on Fig. 4 in the teaching of Micheron)

However, Piety teaches the vibration detection instrument comprising a vibration sensor configured to detect vibration at least in a direction deviating from a longitudinal axis of the attachment screw (para. [0047]; Fig. 3G: a vibration sensor support configured to support the vibration sensor such that the driver portion has access to an attachment screw threaded through the vibration sensor, and coupled to the driver such that the vibration sensor support is rotatable around a longitudinal axis of the driver shaft and slidable along a longitudinal portion of the driver shaft; para. [0072]: the vibration sensor 104 is able to rotate freely around the attachment screw 301. Also, the vibration sensor 104 has limited lateral and longitudinal movement relative to the attachment screw 301 which allows a multi-directional floating action to assist in the mounting of the vibration sensor 104 on the mounting pad 101).  
Further, Kim teaches that the base part arranged at least partly against the support surface of the body part is plastically deformable (page 2, lines 44-46: even when the upper portion of the mass is subjected to plastic deformation, deformation of the lower portion of the elastic portion is prevented, thereby maintaining non-resonant characteristics. Therefore, the failure of the knock sensor can be minimized and the vibration of the engine can be accurately detected, thereby improving the reliability of the sensing performance of the knock sensor; page 3, lines 36-37: the mass 31 forms a pressure deformation part 33 in which the upper part is fastened by plastic deformation to the fastening part 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vibration sensor such as is described in Piety and the plastically deformable base part such as is described in Kim into Micheron, in order to allow the vibration sensor to be typically coupled to a mounting pad that has been previously fixed to the machine that is to be analyzed, and the operator, or user, mounts the vibration sensor to the mounting pad to begin the analysis (Piety, para. [0008]) and provide a sensor that is excellent in the tightening force of the internal parts to minimize the failure of the sensor (Kim, page 2, lines 22-23).

    PNG
    media_image5.png
    313
    791
    media_image5.png
    Greyscale

Annotated Figure III (based on Fig. 1 in the teaching of Kim)

Micheron, Piety, and Kim do not specifically teaches that the vibration detection instrument assembly comprising a direction indicator arranged to indicate the direction of the vibration sensor configured to detect the vibration at least in the direction deviating from the longitudinal axis of the screw.
However, Levin teaches that the vibration detection instrument assembly comprising a direction indicator arranged to indicate the direction of the vibration sensor configured to detect the vibration at least in the direction deviating from the longitudinal axis of the screw (page 4, lines 48-53: upon excitation of the oscillatory assembly 100 at a frequency triggering a first mode of vibration for excitation longitudinal vibration within a medium surrounding the paddles 102, 121, the paddles 120, 121 respectively move in opposite directions, that is, away from each other swing. The vibration directions of this first vibration mode are in FIG. 1 with those with L and L indicated arrows indicated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vibration detection instrument assembly such as is described in Levin into the system of Micheron, Piety, and Kim, in order to allow a better distinguishability of the respective vibration modes (Levin, page 3, line10).

    PNG
    media_image6.png
    584
    807
    media_image6.png
    Greyscale

Annotated Figure IV (based on Figs. 1 and 2 in the teaching of Levin)

Regarding claim 2, Micheron in view of Piety, Kim, and Levin teaches all the limitation of claim 1, in addition, Micheron teaches the deformable base part is arranged around the attachment screw in a rotationally symmetrical manner (Fig. 4; Page 10, lines 1-14).  
Regarding claim 4, Micheron in view of Piety, Kim, and Levin teaches all the limitation of claim 1, in addition, Micheron teaches that with the support surface is planar and is disposed at a first end of the body part, and the base deformable part is a plate arranged against the planar support surface (Fig. 3; Fig. 4; Page 10, lines 1-14).  
Regarding claim 5, Micheron in view of Piety, Kim, and Levin teaches all the limitation of claim 1, in addition, Micheron teaches that the support surface has a periphery rim, and the deformable base part is arranged to extend inwards from an edge of the periphery rim over an entire periphery of the support surface (Fig. 3; Fig. 4; Page 10, lines 14-23).  
Regarding claim 6, Micheron in view of Piety, Kim, and Levin teaches all the limitation of claim 1, in addition, Micheron teaches the direction indicator is a visual direction indication sign disposed on the body part (Fig. 4; Page 10, lines 1-14).  
Regarding claim 7, Micheron in view of Piety, Kim, and Levin teaches all the limitation of claim 1, in addition, Micheron teaches that the deformable base part comprises an opening configured to receive the attachment screw, such that the attachment screw is capable of extending through the opening, so that the deformable based plate is arranged stationary with respect to the screw (Fig. 3; Fig. 4; Page 10, lines 1-14).  
Regarding claim 9, Micheron in view of Piety, Kim, and Levin teaches all the limitation of claim 1, in addition, Piety teaches the method comprising: fitting the attachment screw into a mating threaded hole in the device to be monitored (para. [0066]: the distal end of the alignment pin 105 extends further than the threaded section 305 of the attachment screw, and is able to mate with the alignment recess 103 before any threads of the threaded section 305 are engaged with the receiving aperture 108); rotating the vibration detection instrument in a first rotational direction until the deformable base part meets a surface of the device (para. [0072]: the vibration sensor 104 is able to rotate freely around the attachment screw 301. Also, the vibration sensor 104 has limited lateral and longitudinal movement relative to the attachment screw 301 which allows a multi-directional floating action to assist in the mounting of the vibration sensor 104 on the mounting pad 101…guide the alignment pin 105 of the vibration sensor 104 directly to the alignment recess 103 of the mounting pad 101, and then simply rotate the driver 201 to drive the attachment screw 301 until the vibration sensor 104 is fixed to the mounting pad 101); tightening the vibration detection instrument into a predetermined moment by rotation in the first rotational direction such that caused in the deformable base part (para. [0072]: the vibration sensor 104 is able to rotate freely around the attachment screw 301. Also, the vibration sensor 104 has limited lateral and longitudinal movement relative to the attachment screw 301 which allows a multi-directional floating action to assist in the mounting of the vibration sensor 104 on the mounting pad 101…guide the alignment pin 105 of the vibration sensor 104 directly to the alignment recess 103 of the mounting pad 101, and then simply rotate the driver 201 to drive the attachment screw 301 until the vibration sensor 104 is fixed to the mounting pad 101); and rotating the vibration detection instrument further in the first rotational direction such that the sensor configured to detect the vibration at least in the direction deviating from the longitudinal axis of the attachment screw is at a predetermined position (para. [0072]: the vibration sensor 104 is able to rotate freely around the attachment screw 301. Also, the vibration sensor 104 has limited lateral and longitudinal movement relative to the attachment screw 301 which allows a multi-directional floating action to assist in the mounting of the vibration sensor 104 on the mounting pad 101…guide the alignment pin 105 of the vibration sensor 104 directly to the alignment recess 103 of the mounting pad 101, and then simply rotate the driver 201 to drive the attachment screw 301 until the vibration sensor 104 is fixed to the mounting pad 101).  
Further, Kim teaches a plastically deformable base part (page 2, lines 44-46: even when the upper portion of the mass is subjected to plastic deformation, deformation of the lower portion of the elastic portion is prevented, thereby maintaining non-resonant characteristics. Therefore, the failure of the knock sensor can be minimized and the vibration of the engine can be accurately detected, thereby improving the reliability of the sensing performance of the knock sensor; page 3, lines 36-37: the mass 31 forms a pressure deformation part 33 in which the upper part is fastened by plastic deformation to the fastening part 17)
Further, Levin teaches the vibration detection instrument assembly being rotated further in the first rotational direction until the direction indicator in the body indicates the direction of at least one of the sensors to be aligned in a predetermined direction (page 4, lines 48-53: upon excitation of the oscillatory assembly 100 at a frequency triggering a first mode of vibration for excitation longitudinal vibration within a medium surrounding the paddles 102, 121, the paddles 120, 121 respectively move in opposite directions, that is, away from each other swing. The vibration directions of this first vibration mode are in FIG. 1 with those with L and L indicated arrows indicated).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vibration sensor such as is described in Piety, the plastically deformable base part such as is described in Kim, and the vibration detection instrument assembly such as described in Levin into Micheron, in order to allow the vibration sensor to be typically coupled to a mounting pad that has been previously fixed to the machine that is to be analyzed, and the operator, or user, mounts the vibration sensor to the mounting pad to begin the analysis (Piety, para. [0008]) and provide a sensor that is excellent in the tightening force of the internal parts to minimize the failure of the sensor (Kim, page 2, lines 22-23) and allow a better distinguishability of the respective vibration modes (Levin, page 3, line10).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Micheron in view of Piety further in view of Kim further in view of Levin further in view of Nakano (US 2020/0061677, hereinafter referred to as “Nakano”).
Regarding claim 8, Micheron in view of Piety, Kim, and Levin teaches all the limitation of claim 1.  Micheron, Piety, Kim, and Levin do not specifically teach the deformable base part is removably fixed to the body part.  
However, Nakano teaches the deformable base part is removably fixed to the body part (para. [0120]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the removably fixed to the body part such as is described in Nakano into the system of Micheron, Piety, and Kim, in order to perform the cleaning with a small amount of cleaning liquid (para. [0019]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571)272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858